DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Fig. 1 (Species I) in the reply filed on July 13, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-5 and 8-21 have been examined on the merits in this office action and claims 6-7 and 22 have been withdrawn from further consideration because they are directed to non-elected species. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the subject matter of claim 10.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 10 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the recitation “a background intensity” renders the claim vague and indefinite because it is unclear what the background is. Is it the surrounding bone into which the implant is placed? 
In claim 5, the recitation “occurs on one or more dimensions of the implant body” renders the claim vague and indefinite because it is unclear what specific structure is being claimed.  A dimension is a measurement and doesn’t represent an actual location on the implant. 
In claim 10, the recitation “plurality of graded levels of radiopacity comprises different porosity of radiopaque implant material, each graded level corresponding to a different porosity” renders the claim vague and indefinite.  Applicant’s disclosure does 
In claim 13, the preamble recites “measuring an implant fusion” however, the body of the claim does not recite how the steps enable measurement of implant fusion. It is suggested that Applicant recite a conclusory step which states how the recited steps are utilized to determine the extent of spinal fusion.
In claim 13, the recitation “, an image of a fusion implant device at an implant site comprising…” is run on and confusing.  It is unclear whether which element has the graded opacity calibration tool.
In claim 13, the recitation “each level corresponding to a corresponding different one bone density parameter amount” renders the claim vague and indefinite because it is unclear what each radiopacity level corresponds to.  It appears that Applicant intended to recite each radiopacity level corresponds to a different bone density parameter amount.
In claim 16, the recitation “a smallest graded level of radiopacity configured to appear slightly more than a background density” renders the claim vague and indefinite because it is unclear what is being compared. How is this related to the previously recited grey level scale from white to black or dark grey?  Further, what is the background (see comment for claim 2). 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erbe et al. (US 10485897). 
is, not what a device does (MPEP 2114 (II)).”
Regarding claims 2-3 and 11, Erbe et al. disclose the tailored radiopacity to vary from nearly invisible (same or nearly the same as the background) to a radiodensity of human bone.  The radiopacity level would show as white (very low), black (very high) to dark grey (medium) depending on the gradient of the radiopacity level.  The recitations “configured to appear….” and “configured to represent………..” are functional in nature and do not structurally distinguish over the Erbe et al. implant.  When exposed to radiation, the surrounding cancellous bone (background) would show as grey to dark grey depending on the density and condition of the bone.
Regarding claims 5 and 8, Erbe et al. disclose the implant to have gradient compositions, in the form of regions of different thicknesses, enabling compression loading facilitating rapid formation of bone (Figs. 1B, 1D, 4A-4C and col. 7, lines 3-16 and 49-65 and col. 8, lines 1-25). 
Regarding claim 10, Erbe et al. disclose the implant to be constructed with various particle sizes and shapes to control the microstructure and interconnected porosity 105 of the final implant 100 wherein bioactive ceramics are incorporated into the implant to enable radiographic illumination (col. 5, lines 58-67 and col. 6, lines 1-19).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Erbe et al. (US 10485897) in view of Asgari (US 20080177378 A1).
Erbe et al. disclose all elements of the claimed invention except for the type of radiopaque filler. 
It is well known to incorporate metal-based particles selected from stainless steel, titanium alloys, tantalum etc. to impart radiopacity to implants, as evidenced by Asgari (para [0027]).
Therefore, it would have been obvious to one having ordinary skill in the art to have incorporated metal particles, as taught by Asgari, into the materials used to construct the Erbe et al. implant, to impart radiopacity. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Erbe et al. (US 10485897) in view of Lang (US 9980780). 
Erbe et al. disclose all elements of the claimed invention except for an orientation guide that can be used to denote an image plane for image calibration, in response to ionizing radiation. 
Lang discloses the use of optical markers attached to an implant wherein the marker can be used to determine the location, position, orientation, alignment and/or direction of travel wherein the optical marker is radiopaque with its coordinates (x, y, z detected in intra-operative scan data and interpreted to denote an image plane during fluoroscopic guidance of implant insertion (col. 4, lines 5-7, col. 38, lines 10-67, col. 39, cols. 43-47).
. 

Allowable Subject Matter
Claims 13-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  no references or a reasonable combination thereof, could be found which disclose the claimed method steps. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




October 21, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775